           Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 1 of 21



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                  *
vs.                                            *   Case No.: 21-CR-28-APM
THOMAS EDWARD CALDWELL                         *

       *       *     *       *      *      *       *     *       *      *      *


DEFENDANT’S REPLY REGARDING RECONSIDERATION OF DETENTION



       COMES NOW, Thomas E. Caldwell, the Defendant, by and through counsel,

David W. Fischer, Esq., and sets forth the below memorandum in reply to the

Government on the issue of reconsideration of detention.

                         The Government is in Full Retreat

       In his reconsideration filing, Caldwell practically “double-dog dared” the

Government to set forth its evidence “lay[ing] out, in detail, the specific ‘plan’ to

‘invade’ the Capitol” by Caldwell and his alleged conspirators. ECF No. 53, pp. 6-7.

Caldwell likewise challenged the Government to provide the Court with witness

statements, confessions, or other evidence of the “detailed planning and execution” and

the “logistics” of the premeditated, specific plan to breach the Capitol. Id. Instead of

proffering such evidence in its reply, the Government tacitly concedes it has no such

evidence (see infra), and then retreats to a new, dubious legal theory of the case:




                                               1
        Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 2 of 21




       Caldwell’s focus on whether or when those with whom he was
       communicating intended to force his way inside the Capitol is beside the
       point. He is alleged to have conspired with others to ‘stop, delay, and hinder
       Congress’s certification of the Electoral College vote.’ He is not charged
       with conspiring to storm the Capitol. The fact that he and others forced entry
       into the Capitol building or the restricted grounds outside are overt acts in
       furtherance of the conspiracy regardless of when they formed the intent to
       take these actions.

ECF No. 66, pp. 9-10 (emphasis added). First, for purposes of detention, Caldwell was

absolutely “charged with conspiring to storm the Capitol.” The entire “conspiracy” count

(Count One) Caldwell is charged with is based on his alleged, weeks-long plot to forcibly

enter the Capitol. The Government’s lengthy “speaking” indictment, in fact, sets forth

numerous “overt acts” committed by Caldwell dating back to the November election,

specifically alleging that:

       As described more fully herein, CALDWELL, CROWL, WATKINS,
       SANDRA PARKER, BENNIE PARKER, YOUNG, STEELE, KELLY
       MEGGS, and CONNIE MEGGS, planned with each other, and with others
       known and unknown, to forcibly enter the Capitol on January 6, 2021, and
       to stop, delay, and hinder the Congressional proceeding occurring that day.


(Indictment, ¶22) (emphasis added). The indictment alleges a specific conspiracy

centered around “the Oath Keepers,” and references their alleged recruitment, planning,

military training, and communications, all for the specific purpose of coming to the

District to stop the January 6th electoral certification process by “forcibly entering the

Capitol.”

       The entire raison d'etre for the indictment is premised upon allegations that the

Oath Keepers methodically premeditated a plan, developed over weeks, to forcibly enter


                                              2
        Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 3 of 21




the Capitol in an attempt to stop the electoral certification process. Through its filing,

however, the Government has effectively admitted that it does not possess one piece of

“smoking gun” evidence that the “overt acts” that occurred before January 6th had

anything to do specifically with a plot to invade the Capitol. The Government’s tacit

admission to lacking evidence of pre-January 6th plotting to invade the Capitol is

substantial as it relates to Caldwell’s detention status. That is, at Caldwell’s prior

detention hearing, the Court largely justified Caldwell’s detention on the (now debunked)

grounds that Caldwell and others were conspiring, “as early as November,” to “plot an

insurrection against the government of the United States.”1 (Det. Hrg. Transcript, pg. 60)

(Feb. 12, 2021). As such, the Government’s acknowledgment as to their lack of evidence

vis-à-vis premeditation constitutes substantial grounds for the Court to reconsider and

release Caldwell.

       The Government’s claim that the “fact that [Caldwell] and others forced entry into

the Capitol or the restricted grounds outside are overt acts of in furtherance of the

conspiracy regardless of when they formed the intent to take these actions” is quite

simply wrong. Overt acts in furtherance of a conspiracy presuppose that Caldwell agreed

to join the conspiracy and was aware of its criminal objective. The Government has not



1
  In weighing the “nature and circumstances” of Caldwell’s offense, the Court also
opined that “the concern with Mr. Caldwell is less what he specifically did on January 6th
. . . [b]ut what he did prior to January 6th, [which wa]s clearly [to] engage in planning and
preparation for . . . the incursion that took place at the Capitol[.]” (Transcript, pg. 64). In
short, the Court’s detention decision was predicated on the Government’s claim that
Caldwell engaged in a lengthy, weeks-long, sophisticated plot to invade the Capitol.
Obviously, the Court was misinformed on this issue.
                                               3
         Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 4 of 21




set forth evidence that Caldwell was aware of any conspiracy to forcibly enter the Capitol

to stop electoral certification before January 6th. As such, it absolutely is not “beyond

the point” as to when Caldwell “formed the intent” to storm the Capitol and stop

certification.

       Caldwell, for example, can’t be on the “conspiracy hook” for an Oath Keeper

“stack” entering the Capitol if he a) was unaware of their plan to enter the Capitol to stop

certification and, b) never agreed to join their conspiracy. The facts supporting

Caldwell’s assertion that he had no intent on January 6th to join a conspiracy to stop the

electoral process are strong. First, the Government, as more fully explained infra, has not

set forth one piece of smoking gun evidence that shows that Caldwell or the Oath

Keepers had a premeditated plan, prior to January 6th, to enter the Capitol and stop the

electoral process. Second, Caldwell never entered the Capitol and did not damage any

property. Third, Caldwell did not, as the Government admits, utilize Zello on his phone

that day and, thus, was incommunicado with Oath Keepers. Fourth, Facebook messages

and pictures prove that Caldwell and his wife were separate and apart from the Oath

Keepers after President Trump gave his speech at the White House. Fifth, as the

Government’s filing unwittingly admits, while the commotion at the Capitol took place,

Caldwell was taking selfies of himself and his wife and sending Facebook messages to

far-away friends, giving them a play-by-play as to what was occurring. In short, whether

Caldwell is guilty of a conspiracy (or other crimes charged in the indictment) greatly

depends on when the Oath Keepers “formed the intent” to force entry into the Capitol. If


                                             4
        Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 5 of 21




the Oath Keeper stack “formed the intent” to enter the Capitol and disrupt the

proceedings spontaneously in the afternoon of January 6th, Caldwell’s claim of

innocence is powerful.

       Interestingly, the Government and Caldwell cite the same messages to support

their arguments. To the defense, Caldwell’s “post-game analysis” of the events of

January 6th clearly shows that there was no premeditated plan to charge the Capitol, and

that the crowd reacted to a variety of factors on the ground to spontaneously move toward

the Capitol. By contrast, the Government reads the messages literally to mean that

Caldwell was charging at the Capitol. Unfortunately, the Government doesn’t seem to

get the joke. Caldwell is 65 years old, has had multiple spinal fusions, is a 100% disabled

veteran, was using the staff of an American flag to ambulate with on January 6th, and, as

the Government’s own exhibit shows, self-describes himself as an “old cripple.”2 ECF

No. 66-1, pg. 3. Comically, the Government takes Caldwell’s social media Walter Mitty-

isms literally, as if this “old cripple” was going to rip his shirt off, grab an American flag,

jump through barricades, run the Capitol stairs, and lead the charge of the peasants.

Caldwell’s somewhat contemporaneous Facebook messages completely back up his

claim that the breach of the Capitol was a spontaneous event.




2
 Ironically, the 4-page Government exhibit is highly exculpatory for Caldwell, especially
when read in the context of his significant physical limitations.
                                               5
          Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 6 of 21




    The Government tacitly admits it has no evidence of a conspiracy prior to Jan. 6th

        In a bombshell it dropped in its filing regarding a Signal chat called “DC OP: Jan

6 21,” the Government effectively concedes that it has no evidence to back up its claim

that the Capitol breach was a long-planned, premeditated operation. This encrypted chat

room counted as its participants a veritable Who’s Who of the Oath Keeper leaders and

members from around the country, including co-defendants in the instant case. To its

credit, the Government concedes that “there is no evidence that Caldwell participated in

the chat[.]” The Government also concedes that the chatter among Oath Keepers on

Signal was a plan to come to the District “to provide security to speakers and VIPs at the

events.” Most damning, however, is the Government’s concession that the Signal chat

contained “no discussion of forcibly entering the Capitol until January 6, 2021.”3 ECF

No. 66, pg. 10. In other words, the Government has now interviewed hundreds of

witnesses and reviewed tens of thousands of text messages, Facebook messages, tweets,

emails, and, most recently, encrypted messages among Oath Keeper leaders and

members, but still can produce no concrete, smoking gun evidence that anyone had a pre-

planned, premeditated plan to storm inside the Capitol. In terms of reconsideration of

Caldwell’s detention, again the Court’s prior decision to detain Caldwell was based

substantially on the Government’s (now debunked) claim that Caldwell and others were

engaged in a sophisticated, lengthy plot to take the Capitol.



3
 The Government’s argument that Caldwell has not presented “information that was not
known to the movant at the time of the hearing and that has a material bearing” on the
Court’s detention decision is blown out of the water by the exculpatory Signal evidence.
                                             6
        Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 7 of 21




       The Government attempts to spin this damning Signal evidence, ominously

pointing out that the Signal chat had “talk about being prepared for violence,” and noting

that the national leader of the Oath Keepers encouraged those planning to attend the

January 6th rally to consider bringing batons, hard gloves, goggles, and helmets, but to

“[l]eave outside DC” any weapon “that can get you arrested.” The Government’s claim

that “being prepared for violence” is the equivalent of a coordinated attack to forcibly

enter the Capitol to stop certification is ludicrous. Actually, the recommendations from

the “national leader” of the Oath Keepers seems fairly straight forward: Do everything to

protect your physical safety with defensive equipment but obey Washington, D.C.’s strict

weapons laws. Most importantly, buried in the Government’s rendition of the Signal

evidence is the national leader’s purpose for recommending that his members be

prepared: “Bring something to put on your noggin. Antifa likes brikes [(bricks)].” ECF

No. 66, pg. 10.

       This Signal evidence is highly exculpatory for Caldwell. It verifies everything

that Caldwell and other defendants have told this Court. There was no premeditated

“plan” to invade the Capitol. The purpose of Oath Keepers coming to the District,

moreover, was to perform security for the Trump rally and march, not to invade the

Capitol. And all of the social media chatter about “operations,” “hunting,”

“reconnaissance,” “QRFs,”4 and the like was in reference to protecting rally supporters



4
  The Court’s concerns regarding chatter about a “Quick Reaction Force” were predicated
upon the Government’s proffer that such a force was part of an overall strategy to lay
siege on the Capitol. Thanks to Signal evidence, however, the Court now understands
                                             7
         Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 8 of 21




from Antifa. As Caldwell was not a party to the Signal chat, his claim of having no

knowledge that the Oath Keeper stack would enter the Capitol seems very plausible. It

also confirms the obvious: Recommending a nice hotel (with an AARP discount) to out-

of-state rally-goers is not evidence of a conspiracy to storm the Capitol and stop an

election certification.5

     A Recently Discovered Message Further Debunks the Government’s Case

       The Government’s claim that Caldwell, Watkins, and Crowl -- the original

defendants indicted -- conspired to overtake the Capitol was questionable from the

beginning. When originally charged, the Government described this triumvirate’s actions

as such: “According to the indictment, the three defendants initiated their

communications and coordination in November 2020 and continued through on or about

January 19, 2021, when Caldwell was arrested.” (Dept. of Justice Pr. Rel., January 27,

2021) (emphasis added). Contrary to the Government’s indictment, however, Facebook


that the “QRF” was nothing but a contingency plan hatched up by retired military guys
strategizing in the event that Antifa launched a coordinated attack against rally-goers.
Most importantly, Caldwell and others were steadfast in making sure that any such plan
was done in accordance with the law, otherwise the QRF would have been stationed in
D.C., not Virginia. Ironically, had the U.S. Capitol Police leadership engaged in the level
of strategic planning that Caldwell and others did, the Capitol would have never been
breached.
5
  In a Facebook message dated December 24, 2020, Caldwell explained to a contact the
reason why he recommended a particular hotel: “Be careful if your hotel is in D.C.
Antifa maggots troll the lobbies and sidewalks looking [f]or people to assault . . .. I
would recommend a motel/hotel in Virginia.” Once again, the Government overlooks the
clear concern from Caldwell and others about Antifa attacking Trump supporters.


                                             8
          Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 9 of 21




evidence recently obtained proves that as late as December 29th, co-defendants Watkins

and Crowl were not involved in a conspiracy to storm the Capitol. In a Facebook

message on December 29th, Watkins, a.k.a. “Jolly Roger,” messaged Crowl as follows:

Author Jolly Roger (Facebook: [number redacted])
Sent 2020-12-29 22:45:31 UTC
Body Are you planning on going to Illinois still? I'm thinking we are gonna go to D.C. on Jan 6th.



In this message, Watkins asks Crowl whether he is “still” planning on “going to Illinois”

(on January 6th) and states that she is “thinking” about going to the District on January

6th. In other words, nine days before the Capitol was breached, neither Crowl nor

Watkins had firm plans to be in Washington on January 6th. Again, the Government’s

bold claims of a grand, premeditated conspiracy to invade the Capitol is debunked by

evidence it possesses. The Government’s blind loyalty to its rushed conclusion that the

Capitol breach was premediated flies in the face of the evidence.6



6
 Apparently, the Government’s auditory functions have also been affected by a desire to
match its evidence to a pre-drawn conclusion. A separate prosecution team handling the
detention hearing of “Proud Boy” defendant Ethan Norton, for example, grossly
mischaracterized one of Your Honor’s rulings in Ms. Watkins’s detention hearing,
writing in court filings:

        Defendant [(Nordean)] also contends that Destruction of Property is not a
        “crime of violence” such that it qualifies for detention pursuant to 18 U.S.C.
        § 3142(f)(1)(A). Def. Motion, at 7-10. Defendant is, again, incorrect.
         “Faced with an identical argument posed by another Capitol rioter—albeit
        one affiliated with the Oath Keepers, rather than the Proud Boys—Judge
        Mehta ruled from the Bench that Destruction of Property, in violation of 18
        U.S.C. § 1361, is a crime of violence. United States v. Watkins, Case No. 21-
        cr-28-3 (J. Mehta February 26, 2021).

                                                     9
       Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 10 of 21




                 Caldwell Does Not Pose a Danger to the Community

       Citing private, off-color jokes where Caldwell discussed “hanging the traitors” and

going after politicians, the Government attempts to characterize the defendant as a danger

to the community. Caldwell’s “locker room” talk and male bravado, however, was not

intended for public consumption, was likely done under the influence of prescription

painkillers,7 and didn’t result in him committing one act of violence—on January 6th or

before. Caldwell’s physical condition is very poor. According to appointment calendars

shared by Caldwell’s wife, Caldwell had 41 medical appointments in 2019 and 22

medical appointments in a COVID-affected 2020. Of the appointments, 55 were for his

neck and spine issues. Caldwell cannot walk for more than 100 feet without taking a

break. In reality, Caldwell is a beaten-down man who is suffering in pain and agony in



United States v. Nordean, 21-MJ-195 (ZMF), ECF No. 17, Govt. Det. Memo., pg. 3-4
(emphasis added). After being called out on this significant inaccuracy, the prosecution
team in that case retracted its mischaracterization of the Court’s ruling, which actually
expressed significant skepticism that Destruction of Property constituted a crime of
violence. The Proud Boy prosecution team also inaccurately claimed that Nordean was
engaging in encrypted communications via his cell phone during the events of January
6th, but had to retract this claim when challenged on the grounds that Nordean’s cell
phone had died hours before the Capitol riot. U.S. v. Nordean, MJ-21-195, (Tr. at 38).
To be clear, undersigned counsel firmly believes that agents and lawyers for the
Government are upstanding and honest people. However, the pattern of significant
inaccurate information being provided to the Court clearly shows that the Government
has rushed this investigation, which has resulted in multiple mistakes.
7
  Both Caldwell and his wife indicate that after standing up for more than 14 hours on
January 6th, Caldwell had to be heavily medicated with his prescription painkillers
because of excruciating back pain. The text and Facebook messages that both sides have
referenced occurred in the evening of January 6th, while Caldwell lay in bed “doped up”
on painkillers.

                                            10
       Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 11 of 21




his solitary cell, unable to be treated and medicated by his orthopedic doctor, and

surrounded by COVID-infected inmates. Caldwell poses zero danger to the public. He

now sits in a wheelchair, in excruciating pain because of his inability to receive proper

medical care.

       While Caldwell’s harmless (and unfortunate), private rhetoric resulted in no

danger to others, the Government’s filings, ironically, have caused a clear danger to the

community. First, the Government has slandered Caldwell by inaccurately portraying the

Oath Keepers as a “hate group,”8 then inaccurately claiming that he was a member and

Commander (or leader)9 in this “hate group” who planned for two months to storm




8
  The Government cites left-leaning organizations like the SPLC and the ADL for the
proposition that the Oath Keepers organization is a “hate group.” The Government’s
reliance on these groups is akin to citing the National Review for the claim that the Sierra
Club is a “radical Leftist group of socialist tree-huggers that wants to shut down the
economy and make America a land of hunters and gatherers.” Tellingly, after reviewing
discovery, undersigned counsel did not locate one example of racial, ethnic, or other
prejudice in Caldwell’s phone downloads and social media history. Yet the
Government’s filings, aided by an uncritical media, has slandered this man as a “white
supremacist.”

9
  The Government’s suggestion that undersigned counsel mischaracterized its affidavit
regarding allegations that Caldwell had a “leadership role” in the Oath Keepers is without
merit. The thin strand that FBI agents used to assert Caldwell’s “leadership role” were
messages referring to Caldwell as “Commander Tom.” FBI agents obviously believed
that Caldwell was a “Commander” in the Oath Keepers and, in fact, were quite surprised
to find out that Caldwell was a real-life Navy Commander (retired). Major mistakes like
this occur when the Government emphasizes quantity (in terms of arrests) instead of
quality (in terms of getting it right).

                                             11
        Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 12 of 21




“inside” the Capitol on January 6th.10 The Government’s inaccurate claims have led to

death threats against the Caldwell family.

       Additionally, the Government’s selective editing and inaccurate claims have

misinformed the public and caused unnecessary panic in the District. Most troubling was

the Government’s incendiary—and highly inaccurate-- suggestion in previous charging

documents that Caldwell and Oath Keepers were chasing down Members of Congress,

trying to trap and kill them in the hallways of the Capitol. The Government charged:

       On January 6, 2021, while at the Capitol, CALDWELL received the
       following Facebook message: “All members are in the tunnels under capital
       seal them in. Turn on gas”. When CALDWELL posted a Facebook message
       that read, “Inside,” he received the following messages, among others: “Tom
       take that bitch over”; “Tom all legislators are down in the Tunnels 3floors
       down”; “Do like we had to do when I was in the cor[ps] start tearing o[u]t
       flo[o]rs go from top to bottom”; and “Go through back house chamber doors
       facing N left down hallway down steps.

See, e.g., ZMF--1:21-mj-00119 (Amend. Crim. Comp. Jan. 19, 2021). As a result of the

Government’s charging document, the media blared alarmist headlines and stories,

including the following representative sample from the Associated Press:


       Authorities say the Oath Keepers communicated during the attack about
       where lawmakers were. At one point during the siege, Caldwell received a
       message that said “all members are in the tunnels under the capital,”
       according to court documents. “Seal them in turn on gas," it said. Other
       messages read: ‘Tom all legislators are down in the Tunnels 3floors down.’


10
  Since Caldwell is screaming from the jail that he never entered (or attempted to enter)
the inside of the Capitol, and the Government has examined more than 100,000 photos
and videos in and around the Capitol, respectfully, at this point it is a fact that Caldwell
never entered the Capitol. The Government obviously misinterpreted private Facebook
communications.
                                             12
          Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 13 of 21




         and "go through back house chamber doors facing N left down hallway down
         steps," according to court documents.”

The Politico (via the AP), Man charged in Capitol riot worked for FBI, lawyer says (Feb.

9, 2021) (emphasis added).11 These stories sent shockwaves through the District, but

were based on misinformation provided by the Government.


         This week, undersigned counsel was contacted by members of the national media

who asked: Why has the Government dropped from its latest indictment the above-

referenced, incendiary claim? Accordingly, undersigned counsel reviewed the relevant

Facebook messages. The Government, lamentably, took the Facebook messages

completely out of context. The messages show Caldwell engaged in a “group chat” with

two men, both of whom were unmistakably messaging Caldwell from locations more

than 60 miles from the District.12 When Caldwell messaged, like a football play-by-play


11
  See also Devlin Barrett, “Self-styled militia members planned on storming the U.S.
Capitol days in advance of Jan. 6th attack, court documents say,” Washington Post (Jan.
19, 2021) (repeating inaccurate claim that Caldwell was in the Capitol seeking out
Members of Congress).
12
     Caldwell, for example, sent the following message out to both men at 1:44 p.m.:

Author Tom Caldwell (Facebook: [number redacted])
Sent 2021-01-06 18:44:32 UTC
Body You should be here[.]

At 2:54 p.m., one of the men clearly stated that he was “right here in Berryville, Va.,”
which is a two-hour drive from Washington. Not only do the Facebook messages clearly
show that the men were far away from D.C., undersigned counsel has independently
verified that both men were situated in rural Virginia at the time the messages were sent.
Neither men have any connection to the Oath Keepers.


                                            13
          Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 14 of 21




announcer, his first-hand account of the events from outside the Capitol, the men sent

four messages between 2:51 p.m. and 3:09 p.m., joking about sealing Members of

Congress in and offered, satirically, directions as to how to navigate the basement of the

Capitol. The likely reason the Government has quietly removed its incendiary language

from the newest charging document is because it was premised on obvious joking banter,

to which Caldwell never responded. While tasteless, these private, unsolicited messages

were obviously said in jest by individuals 60 plus miles from the Capitol.13 Nonetheless,

as a result of the Government’s inaccurate, scare-mongering filing, the Caldwell family

has received threats, and District residents to this day believe that Caldwell and others

were seeking out innocent people in the basement of the Capitol.


     Caldwell’s Possession of Firearms Should not Deter the Court from Releasing Him


         At Caldwell’s first detention hearing, the Government and Court raised concerns

about Caldwell’s possession of firearms and ammunition, including a firearm that was

designed to look like a cell phone. The Court should not be concerned about Caldwell’s

access to weapons for several reasons. First, Caldwell has a pristine record with no

history of violence or misuse of weapons. In fact, Caldwell once held a top-secret


13
   In a similar vein, the Government’s reference to a Zello communication among Oath
Keepers on January 6th, wherein a male voice can be heard saying, “You are executing a
citizen’s arrest. Arrest this assembly, we have probable cause for acts of treason, election
fraud,” is highly misleading. The person making this statement, according to the NPR
podcast (at time-stamps 7:20 through 7:55), was not in Washington, D.C., but rather was
someone “at home cheering them on.” Again, the Government has presented a
manifestly inaccurate claim to the Court and public, suggesting that Oath Keepers at the
Capitol were executing a citizen’s arrest of lawmakers as part of a “plan.”
                                             14
         Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 15 of 21




security clearance. Second, Caldwell’s wife, at undersigned counsel’s suggestion, has

removed all guns and ammunition from their home. Third, Caldwell never received the

“cell phone” gun, which was on back-order. After his arrest, Mrs. Caldwell canceled the

order.

         The Court, respectfully, was misinformed about the purpose of the “cell phone”

gun. This gun is a legal firearm under the Gun Control Act, and can be bought like any

other firearm. It is a surprisingly popular gun among individuals, like Caldwell, who

have concealed carry permits.14 It is colloquially known as the anti-“Karen” gun, a

reference to citizens with a predisposition to quickly dial 911 at the drop of a hat. In

other words, the purpose of the gun is to avoid having police unnecessarily called by

concerned citizens who are unaccustomed to concealed permit holders (lawfully) carrying

a firearm, which is quite common in rural areas like Caldwell’s area of residence. In fact,

the inventor of this particular gun has publicly stated that his motivation for creating this

firearm stemmed from an incident where hypersensitive citizens freaked out upon

noticing his concealed firearm.15 In short, Caldwell’s “cell phone” gun, which he never



14
   According to Professor John R. Lott, president of the Crime Prevention Research
Center, who has studied the effects of states allowing concealed carry permits to be
issued to the general, law-abiding public, concealed carry permit holders are substantially
less likely to commit violent crime than the general population. Dr. Lott found that the
“average male is 7.7 times more likely to get arrested for a violent crime” than the
average concealed carry permit holder. See Dr. John R. Lott, “More Guns, Less Crime,”
Chap. 10. (University of Chicago Press, 2010).
15
   Joanna Allhands, Arizona Republic (reprinted in the Detroit Free Press), “What a gun
that looks like a cell phone says about us” (March 31, 2016) (“The guy who created it
said he did so after a boy spotted his (legal) concealed-carry pistol in a restaurant and
everyone freaked out.”).
                                              15
       Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 16 of 21




received, is designed to prevent police from having to respond to frivolous 911 calls,

which in turn can create both a danger for the police and the permit holder.16 Caldwell, if

released, will abide by all rules and regulations set forth by the Court, including keeping

weapons out of his house.

       The Government’s Evidence Tampering Claims are Unsubstantiated

       The Government’s Facebook “evidence tampering” allegations are, to put it

mildly, weak. Tellingly, the Government made no attempt to rebut Caldwell’s lengthy

refutation vis-à-vis his innocent behavior in pulling down Facebook photos. ECF No. 53,

Def. Memo., pp. 28-29. Specifically, the Government did not dispute Caldwell’s claim

that none of the pictures Caldwell took down from Facebook were from the January 6th

rally, id., a fact the Government could have easily debunked. Since this allegation is one

of two specifically listed tampering “acts” in Count 5 of the Indictment, the

Government’s silence suggests Caldwell is right and the Government’s indictment is

wrong on this issue.

       As to the issue of an “unsent” Facebook message, the Government’s allegation of

tampering amounts to speculation. As an initial matter, the Government has never

proffered the contents of the purported unsent “video” in question.17 Second, Caldwell is


16
  By now, the Court is undoubtedly noticing a pattern of hysterical Government claims
that, when unpacked, actually show that Caldwell is a law-abiding citizen with great
respect for law enforcement and the Rule of Law.

17
  If this video depicted something of substantial evidentiary value, Caldwell is confident
that the Government would have trumpeted its contents to the Court.
                                             16
       Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 17 of 21




fairly confident that he never deleted any January 6th-related videos or photos he took

from his phone, which means that investigators have access to all of the videos the

Government complains about. Third, instead of deleting videos and photos from January

6th, Caldwell actually saved copies to his computer, and subsequently gave the password

for that device to the FBI. Fourth, as undersigned counsel previously noted, Facebook

Messenger only allows “senders” of messages to “unsend” the messages to third parties

for up to 10 minutes, at least according to Facebook, Inc.,18 two tech blogs,19 and private

testing.20 Undersigned counsel reviewed Caldwell’s Facebook Messenger records in

depth. There are literally dozens of messages (over a one month period) that were

marked “unsent,” many of which predated January 6th, i.e., the date the questioned video


18
  Facebook, Inc., MessengerNews Blog, Anna Iskikian, Product Manager (Feb. 5,
2019), https://messengernews.fb.com/2019/02/05/new-messenger-feature-
gives-you-ability-to-remove-messages-for-everyone/ (“You will have up to 10
minutes to remove a message after it is sent.”).

19
   See, e.g., https://www.lifewire.com/unsend-facebook-message-4570987 (“You
can unsend a Facebook message up to 10 minutes after sending it.”); Pocket-lint
(tech blog), Maggie Tillman, How to Delete a Sent Message on Facebook
Messenger, (Feb. 1, 2021) https://www.pocket-
lint.com/apps/news/facebook/146032-this-is-how-facebook-messenger-s-
unsend-feature-looks-and-works (noting that Facebook Messenger users have 10
minutes to “unsend” messages to third parties).

20
  Undersigned counsel requested that three associates who are regular Facebook
Messenger users test the “unsend” feature on their service by sending messages
to third parties and then attempting to “unsend,” i.e., recall them, later. All three
confirmed that the “unsend” feature only works for about 10 minutes or so after
sending the message.
                                             17
       Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 18 of 21




was taken, and didn’t involve co-defendants. Accordingly, at a minimum, this suggests

that whatever actions Caldwell was taking on Facebook were not specific to January 6th-

related videos and photos.

       Caldwell is adamant that he never “destroyed” any evidence or did anything to

conceal evidence from authorities. The Government recovered every photo and video

taken on January 6th from both Caldwell’s phone and computer. Why would Caldwell

keep (alleged) incriminating information on his phone and then copy it to his computer if

he was trying to destroy evidence? The Government has no confession, no admission,

and no witnesses to back up their “destruction of evidence” slander, and has yet to tell the

Court what the video in question depicts. And after making serial inaccurate

representations regarding Caldwell’s alleged Oath Keeper membership, his non-existent

“leadership role” in that organization, his mythical charge “inside” the Capitol, his

alleged “fugitive” from justice status, and Zello and Facebook evidence, the Government

now expects the Court to trust its speculation that Caldwell destroyed evidence?21




21
   The Government, unfortunately, again suggests that Caldwell encouraged co-
defendants Crowl and Watkins to avoid law enforcement detection and to hide evidence.
Again, discovery materials reveal overwhelming evidence that Crowl and Watkins were
“on the run” from the media. Caldwell did not want a media circus at his farm, and
encouraged the pair to make sure that the paparazzi were not following them. In fact,
Watkins and Crowl were not charged until 3 days after they left their Ohio homes. At her
detention hearing, the Court opined that Ms. Watkins was not a flight risk. If Ms.
Watkins did not “flee” law enforcement, how can Caldwell be credited with helping her
to flee? Finally, discovery proves that neither Watkins nor Crowl brought “battle rattle”
or their uniforms to Caldwell’s farm.
                                             18
       Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 19 of 21




    Since He is Neither a Danger nor Flight Risk, Caldwell Requests to be Released

       The Court, now having been more fully informed about the evidence against

Caldwell and the defendant’s background, has multiple grounds upon which to reconsider

and release Caldwell. First, the Court (and defendant) is now aware of recently disclosed

evidence, including Signal chat data and Facebook messages, which not only cast doubt

on the strength of the Government’s case against Caldwell, but also calls into question

whether the alleged conspiracy was a months-long plot, in contradistinction to a

spontaneous event. Second, and related, the Court specifically emphasized Caldwell’s

lengthy and substantial planning to invade the Capitol—as proffered by the

Government—as grounds to detain Caldwell. The Court now, having been more fully

informed, understands that the Government has no concrete evidence to back up its claim

of a sophisticated conspiracy that began in November. Third, the Court now has been

fully informed that Caldwell, instead of obstructing justice, fully cooperated with law

enforcement, including giving a multi-hour interview with the FBI, signing consent to

search forms, and voluntarily turning over his computer password. Caldwell has also

debunked the Government’s tampering with evidence claims, and has not been

contradicted on his claim that he never destroyed videos or photos.

       In closing, the Government has presented its view of the strength of its case

against Caldwell. Respectfully, undersigned counsel has an opinion as well. In 25 years

of criminal law practice, and having represented thousands of clients in state and federal

courts (mostly in Maryland), and after having interviewed the Defendant for more than


                                            19
        Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 20 of 21




15 hours and reviewing voluminous discovery, Retired Lt. Commander Thomas E.

Caldwell has been highly truthful in his interactions with the undersigned, his answers to

questions have all “checked out,” the evidence that he joined a conspiracy to subvert the

election is thin, and the undersigned has no hesitation in joining in Caldwell’s assertion

that, with the possible exception of trespassing, he is innocent of what he’s been charged

with.

        It is respectfully requested that Caldwell be released on conditions as deemed

appropriate by the Court.




                                                        /s/_______________________
                                                  David W. Fischer, Esq.
                                                  Federal Bar No. 023787
                                                  Law Offices of Fischer & Putzi, P.A.
                                                  Empire Towers, Suite 300
                                                  7310 Ritchie Highway
                                                  Glen Burnie, MD 21061
                                                  (410) 787-0826
                                                  fischerandputzi@hotmail.com
                                                  Attorney for Defendant




                                             20
       Case 1:21-cr-00028-APM Document 69 Filed 03/10/21 Page 21 of 21




                            CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 10th day of March, 2021, a copy of the
foregoing Defendant’s Reply Regarding Reconsideration of Detention Status was
electronically filed with the Clerk of the United States District Court using CM/ECF,
with a notice of said filing to the following:



Counsel for the Government:              Office of the United States Attorney
                                         555 4th Street, NW
                                         Washington, DC 20001
                                         (Attn: Kathryn Rakoczy, AUSA)


                                                     /s/______________________
                                                David W. Fischer, Esq.




                                           21
